DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Japan on 07/11/2019.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/24/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 06/24/2020 have been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-7, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, and 9 of copending Application No. 16/351,588 (Published as US 2019/0283479 A1 will be applied, hereinafter US’479). Although the claims at issue are not identical, they are not patentably distinct from each other because US’479 discloses an ink composition comprises 1-5 mass% of a urethan resin, 1-10 mass% of a styrene-acrylic resin, a pigment wherein the urethan resin has a volume average diameter of from 10-30 nm and the styrene-acrylic resin has a volume average particle diameter of from 40-60 nm. 
The claimed breaking stress property of a dry ink (dry film) as recited in claim 1 is an inherent property of the ink composition and US’479 discloses an ink composition comprises of all the claimed ingredients, the ink composition of US’479 inherently poses the claimed breaking stress property. It has been held that “[p]roducts of identical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established."
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0236447 A1 (hereinafter Sakai).
Regarding claims 1 and 4, Sakai discloses an ink composition containing at least one pigment, polymer particles, a hydrophilic organic solvent, a surfactant, water and additives (See [0017]). Sakai discloses that the polymer particles including polyurethane resin as recited in claim 4 (See [0060]). Sakai discloses polymer dispersant (surfactant) including styrene acrylic resin (See [0045] and [0046]).
Since a breaking stress property of the dry ink (dry film) as recited in claim 1 is an inherent property of the ink composition and Sakai discloses an ink composition comprises of all the claimed ingredients, the ink composition of Sakai inherently poses the claimed breaking stress property. It has been held that “[p]roducts of identical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established."  
Regarding claim 2, Sakai discloses a urethane resin (polyurethane resin, See [0060]). Therefore, polyurethane resin of Sakai inherently poses a glass transition temperature as recited in the instant claim because it has been held that structurally similar compounds are generally expected to have similar properties. In re Gyurik, 596 F. 2d 1012,201 USPQ 552.
Regarding claim 3, Sakai discloses that the ink composition can include polymer particles (polyurethane particles) up to 30 mass% (See [0060] and [0109]) and pigment up to 25 mass% (See [0056]). The mass ratio of polyurethane particles to pigment, i.e., 30:25, is 0.55 or greater as claimed. 
Regarding claim 5, Sakai discloses volume average particle diameter of polymer particles can be measured by dynamic light scattering method (See [0055]). Sakai further discloses volume average particle diameter of polymer particles are 10-400 nm (See [0107]).
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
Claims 1, 2, 4, 6, 8, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0184010 A1 (hereinafter Okada).
Regarding claims 1, 4, and 6, Okada discloses an ink composition containing an inorganic pigment, resin particles, and water (See [0022]). Sakai discloses that the resin particles include polyurethane resin particles, styrene-acrylic resin particles, or a combination of two or more may be used as recited in claims 4 and 6 (See [0054] and [0056]). 
Since a breaking stress property of the dry ink (dry film) as recited in claim 1 is an inherent property of the ink composition and Okada discloses an ink composition comprises of all the claimed ingredients, the ink composition of Okada inherently poses the claimed breaking stress property. It has been held that “[p]roducts of identical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established."  
Regarding claim 2, Okada discloses a urethane resin (polyurethane resin, See [0054] and [0057]). Therefore, polyurethane resin of Okada inherently poses a glass transition temperature as recited in the instant claim because it has been held that structurally similar compounds are generally expected to have similar properties. In re Gyurik, 596 F. 2d 1012,201 USPQ 552.
Regarding claim 8, Okada discloses an ink accommodating container (ink cartridge) comprising the ink in a container (See [0103] and [0104]).
Regarding claims 9 and 12, Okada discloses that the ink cartridge (an ink accommodating container) is attached to an inkjet recording apparatus (See [0107]-[0108]). The inkjet recording apparatus is an ink applying device configured to apply the ink in the ink accommodating container (ink cartridge) to a recording medium (substrate) as recited in claim 9. The recording method of Okada fulfills the claimed recording method as recited in claim 12.  
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2015/0184010 A1).
Okada is relied upon as set forth above.  
With respect to claim 10, Okada does not disclose printing an ink (a coated layer) on a substrate (recording medium) having a low content of transfer amount of pure water as recited in the instant claim.   
However, Okada discloses that the substrate (recording medium) is heated to 50-200ºC, during, before, or after printing to promote print fixing (See [0100]). The heating of the substrate would cause pure water in the ink to evaporate and result in a low transfer amount as claimed.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form an ink coating layer on a recording medium having a low transfer pure water content as claimed. The burden is upon the applicant to prove otherwise. In re Fitzgerald, 205 USPQ 594.
Regarding claim 11, Okada discloses a printing apparatus having a conveyor belt 151 with a recording head 134 (See Figure 4). Okada also discloses that the printing speed is from 5-20 m/s (See [0117]). It would have been obvious for a skilled artisan at the time the invention was filed to control the speed of the conveyor recording medium to be less than the printing speed of 5 m/s. Otherwise, the ink droplets would be too slow to be applied onto the conveyor recording medium. Thus, the speed of the conveyor recording medium must be slower than 5 m/s in order for the inkjet droplets to be applied to a desirable location. As such, it would have been obvious for a skilled artisan to have a conveyor speed of the recording medium to be less than 5 m/s. This speed fulfills the upper range of the instant claimed speed of 0.8 or greater m/s. 
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761